Citation Nr: 9927795	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a 
fractured pelvis.

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a disability of the 
left upper extremity, including a torn rotator cuff.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard T. Foss, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans' Affairs (VA).
 

REMAND

The RO adjudicated both of the appellant's present claims in 
September 1994.  Following a notice of disagreement, a 
Statement of the Case was issued in January 1995.  The 
appellant submitted a substantive appeal later that month.

The appellant subsequently filed a pension claim in February 
1996.  During the adjudication of that claim, additional VA 
medical records were added to the claims folder but it does 
not appear that they were considered in regard to the instant 
claims.  Additionally, although the disabilities at issue 
have been claimed to be combat-related, there is no 
indication that consideration has been given to the 
applicability of 38 U.S.C.A. § 1154(b) (West 1991).

Accordingly, this case is hereby remanded to the RO for the 
following further action:

1.  The veteran should be given the 
opportunity to submit or identify any 
additional evidence pertinent to his 
claims.  The RO should advise the 
appellant as to what type of evidence 
would constitute new and material 
evidence for reopening his claim 
regarding the left shoulder/arm and what 
type of evidence is needed to establish 
his claim for service connection for a 
pelvic fracture.  Any evidence identified 
by the veteran should be obtained by the 
RO and associated with his claims folder.

2.  The RO should then readjudicate the 
issues presently on appeal before the 
Board, with consideration of the evidence 
added to the file since the Statement of 
the Case on the service connection 
issues.  Additionally, the RO should 
address on the record the applicability 
of 38 U.S.C.A. § 1154(b) and the United 
States Court of Veterans Appeals 
decisions in Caluza v. Brown, 
7 Vet.App. 498 (1995) and Collette v. 
Brown, 
82 F. 3d 389 (Fed. Cir. 1996).

3.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, a Supplemental Statement of 
the Case addressing the issues on appeal 
should be prepared and furnished to the 
appellant and his representative.  They 
should be provided an opportunity in 
which to respond.  Thereafter, in 
accordance with proper appellate 
procedures, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.  All 
issues properly in appellate status 
should be returned to the Board at the 
same time.

							
In taking this action, the Board implies no conclusion, 
either legal or factual, as to any final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified by the RO.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1995).


